Pek Cukiam.
The only reason argued in support of this rule is that the damages were excessive. The verdict was for $19,000.
The plaintiff was in the business as an automobile repairer and was called out with his wrecking car for another car that was stalled on the public road at night. The plaintiff ran his wrecking car ahead of the other, backed it up to the other car and was between the two ears engaged in coupling them in some way for the purpose of towing the injured car to the repair shop when suddenly the defendant’s truck operated by defendant’s servant ran into the rear of the disabled car and pushed it into the wrecking car, crushing the plaintiff between the two. Plaintiff was one hundred and eleven days in the hospital and went back again for one hundred and ninety-six days more; he was injured on the shoulder and both legs, especially the right leg, from which a large piece of flesh was gouged out, leaving an infection which ultimately required extensive skin grafting. He claimed that leg was almost useless and that it could not be used to any extent without breaking open the scar, and at the time *332of the trial there was a running sore on the leg. He seems to be out of business permanently, and his earnings have dropped from 'some $75 a week to $25 a week. The medical and hospital expenses aggregate nearly $2,000. We do not consider the verdict under the circumstances to have been excessive. The rule to show cause will be discharged.